DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s amendments and response filed on 05/23/2022 have been fully considered and entered.

Reasons for Allowance
Claims 1-2 and 21-24 are allowed.  The following is an examiner’s statement of reasons for allowance: 
The previous rejections of claim 25 are moot in light of the cancellation of the claim in the amendments filed on 05/23/2022.
The previous rejections of claims 1-2 and 21-24 under 35 U.S.C §103 over Becquerelle are withdrawn in light of the amendments filed on 05/23/2022.
The previous rejections of claims 1-2 and 21-24 under obviousness type double patenting over USP 8,945,540 are withdrawn in light of the amendments filed on 05/23/2022.
Claim 1 has been amended to recite a method consisting of administering a composition to a site where lipopolysaccharide endotoxin is present, the composition consisting of myeloperoxidase and a pharmaceutically acceptable carrier.
The closest prior art, Becquerelle (US 2009/0280102) and Allen’168 (USP 6294168) teach myeloperoxidase kills bacteria in the presence of a peroxide. The cited prior art teaches administering to human or animal subjects a composition comprising myeloperoxidase and a peroxide/halide or an enzyme that produces peroxide (see Allen’168 claims 1,12), or myeloperoxidase and amino acids (see Becquerelle claims 12,18). Applicants discovered an inherent property that myeloperoxidase (MPO) can directly bind to lipopolysaccharide (LPS) and inhibit the bacteria, independent of the peroxidase activity of the enzyme. Administering a composition that consists of myeloperoxidase as the sole active component to a site where LPS endotoxin is present in a human or animal subject is non-obvious over the cited prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRIKANTH PATURY whose telephone number is (571)270-1020.  The examiner can normally be reached on Monday-Friday, 9:30 - 6:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise W Humphrey can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Srikanth Patury/
Examiner, Art Unit 1657
/LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657